Opinion of the Court by
Judge Hobson
Affirming.
The record before us shows that at the January term, 1908, the cause came on for trial before a jury who after hearing the evidence returned the following verdict:
“We, the jury, do agree and find for the plaintiff, and say in our judgment that the defendant shall pay $50 per year for ten years hence.”
The county court entered a judgment upon the verdict that the defendant should pay the money as set out therein. From this judgment an appeal was taken to the Breathitt circuit court, and in the circuit court the case was submitted on the plaintiff’s demurrer to the defendant’s plea in abatement filed in the county court. The circuit court overruled the demurrer to the plea in abatement, and the plaintiff declining to plead further, the case was dismissed. From this judgment, the appeal before us is prosecuted.
No part of the record of the case in the county court is embraced in the transcript except the judgment of the county court above referred to. The plea referred to is not in the record, and none of the facts upon which the plea was based are shown in the transcript. The presumption is that the circuit court decided correctly; and so in the absence of a record showing what were the facts before him, his judgment can not be disturbed on appeal.
Judgment affirmed.